Appeal from a judgment of the Supreme Court (Feldstein, J.), entered March 21, 2003 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating a prison disciplinary rule.
Following a tier II disciplinary hearing, petitioner was found guilty of violating the prison disciplinary rule that prohibits physical contact with another inmate. After an unsuccessful administrative appeal, petitioner commenced this CPLR article 78 proceeding. Supreme Court dismissed the petition and we affirm.
Supreme Court properly rejected petitioner’s assertion that the hearing was not completed in a timely manner. The record establishes that the Hearing Officer was unavailable to complete the hearing within the 14-day time limit, however, a valid extension was obtained and the hearing timely concluded in accordance therewith (see 7 NYCRR 251-5.1 [b]; Matter of Sow v Selsky, 7 AD3d 903 [2004]; Matter of Medina v Portuondo, 298 AD2d 733, 734 [2002], lv denied 99 NY2d 510 [2003]; Matter of Black v Coughlin, 199 AD2d 794 [1993]). We are unpersuaded by petitioner’s contention that Matter of Edwards v Keane (236 AD2d 396 [1997]) directs that a second hearing officer be assigned when the initial hearing officer is unavailable to complete a hearing within the 14-day time limit.
Cardona, P.J., Crew III, Peters, Mugglin and Kane, JJ., concur. Ordered that the judgment is affirmed, without costs.